Citation Nr: 0945020	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-37 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
claimed as secondary to service-connected eczema.

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected eczema with chronic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to March 
1951.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2008, it was determined that the 
requisite new and material evidence had been received to 
reopen the previously denied claim of entitlement to service 
connection for a nervous disorder, claimed as secondary to 
service-connected eczema, and the matter was remanded to the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.  It was further determined that additional 
development was required with respect to the issue of 
entitlement to a disability evaluation in excess of 10 
percent for service-connected eczema with chronic dermatitis, 
and that matter was also remanded to the RO via the AMC.  
Following the completion of the requested development, the 
case was returned to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a disability evaluation in excess 
of 10 percent for service-connected eczema with chronic 
dermatitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for a nervous disorder, 
claimed as secondary to service-connected eczema, considered 
on the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the Veteran of the law and 
regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  The evidence supports a finding that the Veteran's 
current neuropsychiatric disorder, diagnosed as a mood 
disorder, is related to his service-connected eczema with 
chronic dermatitis disorder.  


CONCLUSION OF LAW

Service connection for a mood disorder is warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
a nervous disorder.  He contends that it is related to 
service.  Specifically, he states that it is secondarily 
related to his service-connected skin disorder, diagnosed as 
eczema with chronic dermatitis.  

In the interest of clarity, the Board will initially address 
the matter of whether this issue has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to this issue on appeal will be 
briefly set forth.  Finally, the Board will analyze the 
Veteran's claim.

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the Veteran's case, the RO notified him of the 
requirements for service connection, and obtained the 
Veteran's service medical records, and all private and VA 
treatment records that were identified by the Veteran.  The 
Veteran was also provided with a VA examination in January 
2009 that was conducted expressly for the purpose of 
obtaining a medical opinion as to whether he has a current 
psychiatric disorder that was related to service either 
directly or secondarily to a service-connected disability.  
In view of the fact that this decision is a complete grant of 
benefits sought on appeal, further notification and 
development pursuant to the VCAA is not required.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2009).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such Veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2009).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background & Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of a current claimed nervous disorder.  For 
purpose of affording the benefit of the doubt to this 
analysis, the term "nervous disorder" should be construed 
as any diagnosed neuropsychiatric disorder.  

The claims file is replete with various clinical references 
to a neuropsychiatric disorder variously diagnosed as bipolar 
disorder, hypomanic, bipolar affective disorder and 
depressive disorder.  Further, following the January 2009 VA 
psychiatric examination requested for the purpose of the 
development of the Veteran's secondary service connection 
claim, the diagnosis on Axis I was "Mood disorder, secondary 
to general medical condition (skin disease)."  It may be 
conceded, therefore, that the Veteran currently has a current 
neuropsychiatric disorder, in satisfaction of the first 
element in the Hickson analysis.  

With respect to Hickson element (2), the Board notes that 
there is no evidence of a neuropsychiatric disorder in 
service.  The Veteran's claim is not primarily based upon 
service incurrence, but upon secondary service connection by 
virtue of alleged causation by an existing service-connected 
disability.  Consequently, the mere fact that there exists 
another service-connected disability, specifically a skin 
disorder diagnosed as eczema with chronic dermatitis, is of 
primal consideration and the question of whether the Veteran 
sustained a pertinent injury in service is secondary.  The 
Board initially finds that Hickson element (2) has been 
satisfied as to the claimed disorder, a nervous disorder, as 
to the secondary basis claim.  

The final question for consideration under the Hickson 
analysis is whether there is medical evidence of a nexus 
between an in-service injury or disease and the current 
disorder.  In other words, is there competent medical 
evidence showing that the Veteran's current neuropsychiatric 
disorder is related to disease or injury sustained in 
service, or, in the alternative, to the service-connected 
skin disorder, diagnosed as eczema with chronic dermatitis.  
With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the evidence supports the finding that 
the Veteran's current neuropsychiatric disorder, diagnosed as 
a mood disorder is etiologically related to his service-
connected eczema on a secondary basis.  

Pursuant to the Board's June 2008 remand, a VA psychiatric 
examination was conducted in January 2009 for the specific 
purpose of determining whether the Veteran has a current 
nervous disorder that could be related to an in-service 
disease or injury, including the service-connected eczema.  
Significantly, following the examination of the Veteran and a 
review of the claims file, the diagnosis on Axis I was "Mood 
disorder, secondary to general medical condition (skin 
disease)."  

It was the opinion of the examiner that "for many years [the 
Veteran] has had a mood disorder secondary to his eczema, and 
as he calls it, elephantiasis . . ."  Clearly, the examiner 
associated the Veteran's current mood disorder with his 
period of service by virtue of a secondary relationship to 
service-connected eczema.  

The Board has reviewed the entire body of evidence, including 
the service medical records and VA examination reports, the 
Veteran's written statements, and the statements of the 
Veteran's representative as well as several of the Veteran's 
acquaintances and family members.  In this case, the Board 
must find that competent medical evidence or opinion has been 
entered into the record which links or relates a 
neuropsychiatric disorder, diagnosed as a mood disorder, to 
the Veteran's period of active service by virtue of a 
secondary relationship to a service-connected disorder.  The 
Board finds that the evidence in this case favorably answers 
the question of whether the Veteran's neuropsychiatric 
disorder, diagnosed as a mood disorder, is related to 
service.  Essentially, the three elements outlined in Hickson 
have been satisfied.  As the evidence supports the finding, 
service connection for the claimed disorder must be granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  


ORDER

Entitlement to service connection for a mood disorder is 
granted.  


REMAND

With respect to the issue of entitlement to an increased 
rating for the Veteran's service-connected eczema with 
chronic dermatitis, in a statement submitted by the Veteran 
in June 2008 he alleged that his service-connected skin 
disability at issue had "become aggravated."  The Veteran 
is entitled to a new VA examination where there is evidence 
(including his statements) that the condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), also includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  38 C.F.R. § 4.1 (2009) provides 
further that "It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for an 
appropriate examination is shown for the proper assessment of 
the Veteran's claim of entitlement to a disability evaluation 
in excess of 10 percent for service-connected eczema with 
chronic dermatitis.  38 U.S.C.A. § 5103A (West 2002).

The Board recognizes that the Veteran's skin disorder may be 
cyclical or intermittent in nature.  In Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) it was indicated that, to the 
extent possible, VA should schedule an examination for a 
condition that has cyclical manifestations during an active 
stage of the disease to best determine its severity.  See, 
too, Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VA O.G.C. Prec. Op. No. 11-95 
(1995).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected eczema 
with chronic dermatitis.  If possible, 
the examination should be scheduled 
during a flare-up of the Veteran's skin 
condition.  The examining facility should 
be fully informed of the unusual 
requirements in this case and communicate 
with the Veteran as necessary to maximize 
the likelihood of performing the 
examination during a flare- up of the 
claimed condition.  Appropriate 
instructions should be provided to the 
veteran in this regard.  The claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner should indicate in the 
examination report that such a review was 
conducted.  The examination report should 
indicate what percentage of the entire 
body and what percentage of exposed areas 
are affected by eczema with chronic 
dermatitis.  The examiner should state 
whether intermittent systemic therapy or 
other immunosuppressive drugs are 
required, and if so, the duration of such 
treatment required during the past 12- 
month period.

2.  After completion of the foregoing, 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed, and pursue any 
development required by the record at 
hand, including further medical 
examination.  In particular, review the 
requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, implement 
corrective procedures.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above to include additional VA 
examination, adjudicate the Veteran's 
claims.  If any benefit requested on 
appeal is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified; 
however, the Veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655 (2009).

The purpose of this remand is to ensure due process and to 
assist the appellant in the development of her claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


